The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 04/14/2020.  These drawings are acceptable.  Claims 18, 20 and 22 included the limitation “a gap.”  The “gap” was not illustrated in the drawings.  Applicant deleted the claim which overcomes the drawing objection.
Specification
The Specification objection is withdrawn.  Claims 18, 20 and 22 included the limitation “a gap.”  There was no language within the Specification to support this claimed limitation.  Applicant deleted the claims which overcomes the Specification objection.
Claim Rejections - 35 USC § 112
Applicant's arguments filed 11/30/2021 have been fully considered and are persuasive.
Allowable Subject Matter
Claims 29–43 are allowed.
The following is an examiner’s statement of reasons for allowance:
The primary reason for allowance is the inclusion of the combination of the limitations “the sleeve [having] a groove provided at an outer periphery thereof on a side of the solenoid unit and a first through hole communicating with the groove and an inside of the sleeve,” “stationary iron core the stationary iron core is provided with a flange portion that is formed” and “the sleeve is fixed to the stationary iron core in such 
The prior art Steigerwald discloses a solenoid controlled spool valve.  The spool valve includes a stationary and a moveable iron core.  The sleeve of the spool valve includes a sleeve is fixed to the stationary iron core.  However, Steigerwald does not disclose “stationary iron core the stationary iron core is provided with a flange portion that is formed . . . the sleeve is fixed to the stationary iron core in such a manner that part of the flange portion is swaged to be deformed in an inner diameter direction by driving a swaging.”  
The prior art Irie discloses a solenoid controlled spool valve.  The spool valve includes a stationary and a moveable iron core.  The sleeve of the spool valve includes a sleeve is fixed to the stationary iron core.  Irie also discloses the solenoid housing joined to the valve housing using the swaging process.  However, Irie does not disclose “stationary iron core the stationary iron core is provided with a flange portion that is formed . . . the sleeve is fixed to the stationary iron core in such a manner that part of the flange portion is swaged to be deformed in an inner diameter direction by driving a swaging.”
The prior art Suzuki (’552) discloses a solenoid controlled spool valve.  The spool valve includes a stationary and a moveable iron core.  The sleeve of the spool valve 
The prior art Suzuki (’116) discloses a solenoid controlled spool valve.  The spool valve includes a stationary and a moveable iron core.  The sleeve of the spool valve includes a sleeve is fixed to the stationary iron core.  However, Suzuki does not disclose “stationary iron core the stationary iron core is provided with a flange portion that is formed . . . the sleeve is fixed to the stationary iron core in such a manner that part of the flange portion is swaged to be deformed in an inner diameter direction by driving a swaging.”
The prior art Mayr discloses a solenoid controlled spool valve.  The spool valve includes a stationary and a moveable iron core.  The sleeve of the spool valve includes a sleeve is fixed to the stationary iron core.  Mayr a “stationary iron core the stationary iron core is provided with a flange portion that is formed . . . the sleeve is fixed to the stationary iron core.”  However, Mayr does not disclose “the sleeve [having] a groove provided at an outer periphery thereof on a side of the solenoid unit and a first through hole communicating with the groove and an inside of the sleeve.”  A person having ordinary skill in the art would not modify Mayr to include this addition.  Additionally, Mayr does not disclose “part of the flange portion is swaged to be deformed in an inner diameter direction by driving a swaging”.  
The prior art Chavanne discloses a solenoid controlled spool valve.  The spool valve includes a stationary and a moveable iron core.  The sleeve of the spool valve includes a sleeve is fixed to the stationary iron core.  However, Chavanne does not disclose “stationary iron core the stationary iron core is provided with a flange portion that is formed . . . the sleeve is fixed to the stationary iron core in such a manner that part of the flange portion is swaged to be deformed in an inner diameter direction by driving a swaging.” 
The prior art Cornea discloses a solenoid controlled spool valve.  The spool valve includes a stationary and a moveable iron core.  The sleeve of the spool valve includes a sleeve is fixed to the stationary iron core.  However, Cornea does not disclose “stationary iron core the stationary iron core is provided with a flange portion that is formed . . . the sleeve is fixed to the stationary iron core in such a manner that part of the flange portion is swaged to be deformed in an inner diameter direction by driving a swaging.” 
The prior art Schudt discloses a solenoid controlled spool valve.  Schudt does not disclose a stationary iron core or a moveable iron core.  Instead, to move the spool valve the electromagnet is actuated which controls the movement of an armature.
The prior art Yasoshima discloses a solenoid controlled spool valve.  The spool valve includes a stationary and a moveable iron core.  The sleeve of the spool valve includes a sleeve is fixed to the stationary iron core.  However, Yasoshima does not disclose “stationary iron core the stationary iron core is provided with a flange portion that is formed . . . the sleeve is fixed to the stationary iron core in such a manner that 
None of the prior arts teach the combination of the limitations “the sleeve [having] a groove provided at an outer periphery thereof on a side of the solenoid unit and a first through hole communicating with the groove and an inside of the sleeve,” “stationary iron core the stationary iron core is provided with a flange portion that is formed” and “the sleeve is fixed to the stationary iron core in such a manner that part of the flange portion is swaged to be deformed in an inner diameter direction by driving a swaging” as it relates to the sleeve of the spool valve, which is independent claim 29.  Also, no motivation is found to modify the prior art to obtain the claimed invention. 
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angelisa Hicks, whose telephone number is 571-272-9552.  The examiner can normally be reached on Monday-Friday (8:30AM-5:00PM EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McMammon can be reached at 571-272-6007 or Kenneth Rinehart can 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Angelisa L. Hicks/
Primary Examiner
Examiner, Art Unit 3753